         Case 2:20-cv-02448-JAR-TJJ Document 35 Filed 03/02/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 JODIE RAY,                                         )
                                                    )
                                Plaintiff,          )
                                                    )
 v.                                                 )          Case No. 20-cv-02448-JAR-TJJ
                                                    )
 CORE CARRIER CORPORATION and                       )
 SHARKEY TRANSPORTATION, INC.,                      )
                                                    )
                                Defendants.         )

   DEFENDANTS’ PARTIAL SUGGESTIONS IN OPPOSITION TO PLAINTIFF’S
  MOTION FOR LEAVE TO AMEND AND FILE SECOND AMENDED COMPLAINT

         Defendants Core Carrier Corporation (“Core Carrier”) and Sharkey Transportation, Inc.

(“Sharkey”) submit the following response to Plaintiff’s Motion for Leave to Amend and File

Second Amended Complaint [Doc. 33].

         Defendant Core Carrier does not oppose Plaintiff’s proposed amendment and will file its

Answer pursuant to Fed. R. Civ. P 15(a)(3) once the Court deems this amendment filed.

         With respect to Defendant Sharkey, Plaintiff’s proposed Amendment is futile. Upon

review, Plaintiff has changed nothing about her claims other than to drop Count V against both

Defendants. Sharkey remains an improper, unexhausted Defendant for all the reasons set forth in

the pending Partial Motion to Dismiss, or In the Alternative, For Partial Summary Judgment,

which are incorporated by reference as if set forth fully here (hereinafter, “Sharkey Motion”;

Docs 12, 13, 22).

         After being given an opportunity to amend and/or file a 56(d) Motion for more time,

Plaintiff chose only the former option, but still offered no change to her legal theories or further

explanation as to why Sharkey is a proper party. Upon review of the Sharkey Motion, the Court

should determine this failure is fatal to Plaintiff’s request to amend. See e.g., Collins v. Wal-Mart,


HB: 4841-6129-3791.1
         Case 2:20-cv-02448-JAR-TJJ Document 35 Filed 03/02/21 Page 2 of 3




Inc., 245 F.R.D. 503, 507 (D. Kan. 2007) (an amendment is futile and may be denied when it

would not survive a 12(b)(6) motion).

         As set forth in the Sharkey Motion, Sharkey has amply demonstrated why it is entitled to

dismissal and/or judgment as a matter of law; it is a separate entity that did not employ Plaintiff

and (regardless of that) was not exhausted subject to Title VII’s administrative exhaustion

requirements. Plaintiff has had an opportunity to respond to those arguments, and Defendant

Sharkey has replied. The Court granted additional time to Plaintiff to attempt to amend or explain

why she needed discovery before she could respond to these arguments. She made no change to

her allegations in any way relevant to these dispositive legal issues nor any argument under 56(d)

for more time.

         The Sharkey Motion has been fully briefed and is ready for ruling. Therefore, Defendants

respectfully request the Court DENY Plaintiff’s leave to amend as to Defendant Sharkey, and

GRANT the Sharkey Motion, giving Sharkey dismissal or summary judgment on all claims

against it.

                                             Respectfully Submitted,

                                             HUSCH BLACKWELL LLP

                                             /s/ Jessica L. Barranco
                                             Timothy A. Hilton          D. Kan. Bar No. 78327
                                             Jessica Barranco           D. Kan. Bar No. 78910
                                             Husch Blackwell LLP
                                             4801 Main Street, Suite 1000
                                             Kansas City, Missouri 64112
                                             Telephone: 816-983-8000
                                             Facsimile: 816-983-8080
                                             tim.hilton@huschblackwell.com
                                             jessica.barranco@huschblackwell.com

                                             ATTORNEYS FOR DEFENDANTS




HB: 4841-6129-3791.1
         Case 2:20-cv-02448-JAR-TJJ Document 35 Filed 03/02/21 Page 3 of 3




                               CERTIFICATE OF SERVICE
       This is to certify that on the 2nd day of March, 2021 the above and foregoing was served
in PDF and Word form via electronic mail on:

         Lauren Perkins Allen
         LAUREN ALLEN, LLC
         4717 Grand Ave., Suite 130
         Kansas City, Missouri 64112
         lpa@laurenallenllc.com
         ATTORNEYS FOR PLAINTIFF


                                           /s/ Jessica L. Barranco
                                           Attorney for Defendants




HB: 4841-6129-3791.1
